Citation Nr: 1710964	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  16-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for pulmonary tuberculosis, moderately advanced, inactive with left upper lobe lobectomy and thoracoplasty.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	George Sink, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to August 1957.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA and private treatment records, as detailed in the directives below.

In this case, the Veteran's inactive pulmonary tuberculosis has been rated as 60 percent disabling since June 1, 1962, based on a combined evaluation following surgical procedures of 40 percent for removal of five ribs under Diagnostic Code 5297 and 30 percent for partial collapse of the lung (approximately one-half collapsed) under Diagnostic Code 6813 (in effect prior to October 7, 1996).  See May 1960 rating decision and The Schedule for Rating Disabilities, 1945 Edition, Extension 7 (July 6, 1950) (providing rating criteria for inactive pulmonary tuberculosis with thoracoplasty).

Because service connection was in effect for the Veteran's pulmonary tuberculosis before August 19, 1968, the provisions of the General Rating Formula for Inactive Pulmonary Tuberculosis (General Rating Formula) are for application for the current claim.  See 38 C.F.R. § 4.96(b) (2016) (rating "protected" tuberculosis cases following Public Law 90-493).  The General Rating Formula provides graduated and permanent evaluations for inactive pulmonary tuberculosis after a period of activity.  The graduated and permanent evaluations in the General Rating Formula are not to be combined with evaluations for other respiratory disabilities.  Following thoracoplasty, the evaluation will be for removal of ribs combined with the evaluation for collapsed lung.  Resection of the ribs incident to thoracoplasty will be rated as removal.  See 38 C.F.R. § 4.97, Diagnostic Codes 6721-6724 and Note (2).

The Veteran was most recently provided a VA examination in February 2012.  The examination report shows pulmonary function testing (PFT) results from 2010, which was approximately seven years ago.  The examiner did not provide an explanation as to why contemporaneous PFTs were not performed when prompted.  In addition, the Veteran has alleged that this disability has increased in severity since that time.  See, e.g., September 2013 notice of disagreement.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
Effective October 7, 1996, the rating criteria for the respiratory system were amended, and Diagnostic Code 6813 for a collapsed lung was removed.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  The RO has acknowledged that the 60 percent combined evaluation has been continuously in effect for more than 20 years and is therefore a protected rating.  Nevertheless, the restrictive and obstructive lung disease criteria provide higher evaluations based on PFT results and cardiopulmonary complications, if the functional impairment is a residual of the service-connected pulmonary tuberculosis.

In this regard, the General Rating Formula for Restrictive Lung Disease may be for consideration, given that the February 2012 VA examiner indicated that the Veteran presently has dyspnea and a restrictive defect that were likely caused by the service-connected lung disability.  See 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845, including Diagnostic Code 6844 (post-surgical residual (lobectomy, pneumonectomy, etc.).

Similarly, under the post-August 19, 1968, rating criteria for inactive pulmonary tuberculosis, when obstructive lung disease is the major residual, it should be rated as chronic bronchitis under Diagnostic Code 6600.  See 38 C.F.R. § 4.97, Diagnostic Codes 6731 and 6600 (chronic bronchitis, which has the same rating criteria as the General Rating Formula for Restrictive Lung Disease).  Although the earlier rating criteria for inactive pulmonary tuberculosis apply in this case, that provision is helpful for rating purposes if the major residual is an obstructive lung disorder.  The record does indicate that the Veteran also has chronic obstructive pulmonary disease (COPD)/emphysema.  The February 2012 VA examiner checked a box on the examination report that the Veteran had emphysema as a residual of the pulmonary tuberculosis.  However, this finding appears to be inconsistent with the discussion of a restrictive defect later in the examination report, and the record also shows that the Veteran was a smoker for over 40 years.  See, e.g., December 2012 and January 2013 VA treatment records (including chest CT and Veteran's report that he had not been told that he had COPD or emphysema before).

Finally, the record suggests that the Veteran has been diagnosed with myelodysplastic syndrome (MDS).  See February 2017 written submission (letter from non-VA treatment provider).  Symptoms of this disorder may include fatigue and shortness of breath.  See, e.g., Mayo Clinic, "Myelodysplastic syndromes" http://www.mayoclinic.org/diseases-conditions/myelodysplastic-syndromes/basics/symptoms/con-20027168 (reviewed March 2017).

Based on the foregoing, the record is somewhat unclear as to the current residuals of the service-connected pulmonary tuberculosis.  The Veteran has also alleged that the disability has increased in severity since the last VA examination.  Therefore, an additional examination fully addressing the necessary rating criteria is required to ascertain the current severity and manifestations of this disability.

Regarding the TDIU claim, the VA examinations and the July 2016 private evaluation suggest different degrees of impact of the Veteran's service-connected disabilities on his ability to work.  Therefore, a VA examination is needed to address the combined effects of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected pulmonary tuberculosis, as well as any treatment records in support of his TDIU claim.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any records from the Greenville Health System.  See February 2017 written submission.

The AOJ should also secure any outstanding, relevant VA treatment records.  The request for VA treatment records should include a search for the April 4, 2016, and April 19, 2016, VA treatment records referenced in the July 2016 private evaluation.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected pulmonary tuberculosis, moderately advanced, inactive with left upper lobe lobectomy and thoracoplasty.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should address the following:

(1) Does the Veteran have residuals of his service-connected pulmonary tuberculosis?  If so, the examiner should identify the residuals, indicate whether they are most accurately reflected in the criteria for restrictive lung disease, obstructive lung disease, or interstitial lung disease (or, if more than one type, which is the major residual), and report all signs and symptoms necessary for evaluating any residuals under the rating criteria.
 
In providing this opinion, the examiner should consider and address the diagnoses of COPD, emphysema, and myelodysplastic syndrome (MDS) in the record, as well as the interpretation of a severe restrictive ventilatory defect from the March 2010 PFTs.  The examiner should also consider the Veteran's smoking history.  See, e.g., December 2012 and January 2013 VA treatment records (including notation of previous smoking history over 40 years, 1 pack per day and Veteran's report that he had not been told that he had COPD or emphysema before that time); and February 2017 written submission (letter from non-VA treatment provider noting current treatment for MDS).  

(2) In addition to PFT findings, the examiner should also indicate whether the Veteran's pulmonary tuberculosis results in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.

(3) If the examiner is unable to distinguish between the symptoms associated with the service-connected pulmonary tuberculosis and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report and provide an explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity. 

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

The examiner should specifically consider the information contained in the 2012 and 2015 VA examination reports (and any examination reports for service-connected disabilities subsequent to this remand), as well as the July 2016 private evaluation.  See also, e.g., May 2016 Bd. Hrg. Tr. (Veteran's testimony regarding his work history).

A written copy of the report should be associated with the claims file.  
4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the March 2016 statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

